UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                            No. 08-4398


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

FREDERICK LAMONT SMITH,

               Defendant - Appellant.




                            No. 08-4399


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.

SCOTTIE RAY EDGEWORTH,

               Defendant - Appellant.




                            No. 08-4615


UNITED STATES OF AMERICA,

               Plaintiff - Appellee,

          v.
FREDERICK LAMONT SMITH,

                  Defendant - Appellant.




                              No. 08-4620


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KENYON DAJUAN GAITHER, a/k/a Ken Ken,

                  Defendant - Appellant.




Appeals from the United States District Court for the District
of South Carolina, at Florence.     Terry L. Wooten, District
Judge.     (4:07-cr-00208-TLW-1; 4:07-cr-00208-TLW-4; 4:07-cr-
00208-TLW-6)


Submitted:    May 20, 2009                  Decided:   June 11, 2009


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


D. Craig Brown, THE LAW OFFICE OF D. CRAIG BROWN, Florence,
South   Carolina; John   M.  Ervin,  III,   ERVIN  LAW  OFFICE,
Darlington, South Carolina; Janis Richardson Hall, Greenville,
South Carolina, for Appellants.        Arthur Bradley Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.

                                   2
PER CURIAM:

             Frederick      Lamont     Smith,      Scottie       Ray    Edgeworth,    and

Kenyon     Dajuan      Gaither     appeal    the    district       court’s     judgments

imposing sentences of 220, 240, and 240 months’ imprisonment,

respectively,          following    their       guilty    pleas    to   conspiracy     to

possess with intent to distribute fifty grams or more of cocaine

base and five kilograms or more of cocaine, in violation of 21

U.S.C. §§ 841 (a)(1), 841(b)(1)(A), and 846 (2006).                          On appeal,

counsel for Smith, Edgeworth, and Gaither filed a brief pursuant

to   Anders       v.    California,       386    U.S.     738     (1967),    noting   no

meritorious       issues     for    appeal,       but    questioning        whether   the

district court complied with Fed. R. Crim. P. 11.                        Gaither filed

a    pro   se     supplemental      brief,        contending      his    sentence     was

improperly enhanced under 21 U.S.C. § 851 (2006).                            Finding no

error, we affirm.

             We    have    reviewed    the       record    and    conclude     that   the

district court complied with the requirements of Fed. R. Crim.

P. 11.      We further find that the district court did not abuse

its discretion in sentencing Smith, Edgeworth, and Gaither, and

imposed     sentences       that     are     procedurally         and    substantively

reasonable.         See Gall v. United States, 128 S. Ct. 586, 597

(2007) (review of sentence is for abuse of discretion).                               We

particularly        note    that    the     240-month       sentences       imposed   on



                                            3
Edgeworth   and   Gaither      were   the    minimum   sentences        statutorily

required.

            In accordance with Anders, we have reviewed the entire

record in these cases and have found no meritorious issues for

appeal.     We therefore affirm the district court’s judgments.

This    court   requires      that    counsel    inform     their    clients,     in

writing, of their right to petition the Supreme Court of the

United States for further review.               If the clients request that

petitions be filed, but counsel believes that such filing would

be frivolous, then counsel may move in this court for leave to

withdraw from representation.            Counsel’s motion must state that

a copy thereof was served on the clients.

            We dispense with oral argument because the facts and

legal    contentions    are    adequately       presented    in     the    materials

before    the   court   and    argument      would   not    aid   the     decisional

process.

                                                                            AFFIRMED




                                         4